301 F.2d 313
AVIATION INVESTMENTS, INC., Appellant,v.LINEAS AEREAS DE NICARAGUA, S. A., Appellee.
No. 19185.
United States Court of Appeals Fifth Circuit.
April 25, 1962.

Appeal from the United States District Court for the Southern District of Florida; George C. Sweeney, Judge.
Richard R. Booth and Walters, Moore & Costanzo, Miami, Fla., for appellant.
Cromwell A. Anderson, Miami, Fla., Smathers & Thompson, Miami, Fla., of counsel, for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
It appearing that appellant claims to be the assignee of a contract right which it seeks to assert against the appellee, but that it stoutly denies that it assumed the obligations that arose under the same contract, and it appearing from the writings of the parties that the purported assignment was of all of the terms of the contract or none at all, we conclude that the trial court did not err in finding for the defendant, the appellee here.

The judgment is

2
Affirmed.